Citation Nr: 1814487	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for transverse process fracture at L1-L4 of the lumbar spine and low back strain, currently evaluated as noncompensably disabling.


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to February 2012. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a hearing in November 2016. A transcript of the hearing is of record.

Additional medical evidence, including an October 2017 VA examination, were associated with the Veteran's claims file after the February 2016 supplemental statement of the case (SSOC) and have not been reviewed by the Agency of Original Jurisdiction (AOJ), nor was it accompanied by a waiver of AOJ review.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's claim for an increased rating, as noted in the Introduction, since the issuance of the February 2016 SSOC, new evidence has been added to the record without a waiver of AOJ consideration. This new evidence consists of VA treatment records dated through September 2017, which include spine examinations and imaging studies. An October 2017 VA examination, addressing the nature and severity of the Veteran's back disorder and how it impacts his ability to work, has also been added to the Veteran's file. Therefore, a remand is necessary in order for the AOJ to consider such evidence in the first instance. See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the Veteran's electronic claims file VA treatment records dated since the February 2016 SSOC to the present. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.	Contact the Veteran and request authorization to obtain any outstanding private medical records pertinent to his claim. Make at least two (2) attempts to obtain records from any identified source. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.	After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the February 2016 SSOC, to specifically include VA treatment records and the October 2017 VA examination report referable to the Veteran's back disability. If the claim remains denied, the Veteran and his representative (if available) should be issued an SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




